Per Curiam.
Plaintiff offered evidence; defendant offered none. Defendant’s sole assignment of error is to the denial of his motion for *741judgment of compulsory nonsuit. This action arose out of two automobiles colliding in a street intersection. Since the advent of automobiles in large numbers, our Reports have been filled with such cases, and the applicable rules of law have been stated and repeated and repeated time after time. A study of the evidence in the instant case shows that the plaintiff has sufficient evidence to carry the case to the jury, that defendant was negligent in the operation of his automobile, and that such negligence was a proximate cause of the damage to plaintiff's automobile, and further that plaintiff has not proved himself out of court so as to be nonsuited on the ground of contributory negligence.
The verdict and judgment below will not be disturbed.
Affirmed.